                  Case 5:20-cv-02155-LHK Document 47 Filed 05/08/20 Page 1 of 4



1    Dennis Stewart
     Gustafson Gluek, PLLC
2
     600 B Street, Suite 1700
3    San Diego, CA, 92101
     Tel: (612) 333-8844
4    Fax: (612) 339-6622
     dstewart@gustafsongluek.com
5

6    Garrett D. Blanchfield
     Roberta A. Yard
7    Reinhardt Wendorf & Blanchfield
     332 Minnesota Street, Suite W-1050
8
     St. Paul, MN 55101
9    Tel: (651) 287-2100
     Fax: (651) 287-2103
10   g.blanchfield@rwblawfirm.com
     r.yard@rwblawfirm.com
11

12   Additional Plaintiff’s Counsel Appear
     on the Signature Page
13                              UNITED STATES DISTRICT COURT
14
                                      NORTHERN DISTRICT OF CALIFORNIA
15
                                                    SAN JOSE DIVISION
16
     ROBERT CULLEN, individually and on behalf Case No.: 5:20-cv-02155-LHK
17
     of all others similarly situated,
18
                         Plaintiff,                                 PLAINTIFF KIRPEKAR’S
19
                                                                    ADMINISTRATIVE MOTION TO
     vs.                                                            CONSIDER WHETHER CASES SHOULD
20
                                                                    BE RELATED
21   ZOOM VIDEO COMMUNICATIONS, INC.
     a Delaware corporation,
22
                         Defendant.
23

24

25

26

27

28                                                 1
     ____________________________________________________________________________________________

           Plaintiff Kirpekar’s Administrative Motion To Consider Whether Cases Should Be Related Case No. 5:20-cv-03042-NC
                  Case 5:20-cv-02155-LHK Document 47 Filed 05/08/20 Page 2 of 4



1    AJAY KIRPEKAR, individually and on behalf                      Case No.: 5:20-cv-03042-NC
     of all others similarly situated,
2

3                        Plaintiff,

4    vs.
5
     ZOOM VIDEO COMMUNICATIONS, INC.
6    a Delaware corporation,

7                        Defendant
8

9

10
     TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
11
               PLEASE TAKE NOTICE that, pursuant to Civil Local Rules 3-12 and 7-11, Plaintiff in
12

13
     Kirpekar v. Zoom Video Communications, Inc., No. 5:20-cv-03042-NC (“Kirpekar”), submits

14   this Administrative Motion for the Court to consider whether Kirpekar should be related to

15   Cullen v. Zoom Video Communications, Inc., No. 5:20-cv-02155-LHK (“Cullen”). Plaintiff
16
     further requests reassignment to the Honorable Lucy H. Koh, United States District Judge, for all
17
     further proceedings in Kirpekar.
18

19
               Under Local Rule 3-12(a), “An action is related to another when: (1) The actions concern

20   substantially the same parties, property, transaction or event; and (2) It appears likely that there

21   will be an unduly burdensome duplication of labor and expense or conflicting results if the cases
22
     are conducted before different Judges.” Both elements are satisfied to relate Kirpekar and
23
     Cullen.
24

25
               The Kirpekar and Cullen actions are related because they concern substantially the same

26   parties, property, transactions, and events. Both are proposed class actions against Zoom Video

27   Communications, Inc. (“Zoom”) concerning allegations that Zoom violated various consumer
28                                                 2
     ____________________________________________________________________________________________

           Plaintiff Kirpekar’s Administrative Motion To Consider Whether Cases Should Be Related Case No. 5:20-cv-03042-NC
               Case 5:20-cv-02155-LHK Document 47 Filed 05/08/20 Page 3 of 4



1    protection laws related to Zoom’s security and privacy practices, as well as alleged
2
     vulnerabilities in Zoom’s products. Cullen was filed on March 30, 2020. Since then, at least ten
3
     other similar proposed class actions against Zoom have been filed in this District.
4
            On April 24, 2020, pursuant to stipulation of the parties in Taylor v. Zoom Video
5

6    Telecommunications, Inc., No. 3:20-cv-02170-RS (“Taylor”), Johnston v. Zoom Video

7    Telecommunications, Inc., No. 5:20-cv-02376-SVK (“Johnston”), Kondrat, et al v. Zoom Video
8
     Telecommunications, Inc., No. 5:20-cv-02520-NC (“Kondrat”), Lawton v. Zoom Video
9
     Telecommunications, Inc., No. 3:20-cv-02592-SK (“Lawton”), Jimenez v. Zoom Video
10
     Telecommunications, Inc., No. 5:20-cv-02591-LHK (“Jimenez”), Hartmann v. Zoom Video
11

12   Telecommunications, Inc., No. 5:20-cv-02620-NC (“Hartmann”), and Henry v. Zoom Video

13   Telecommunications, Inc., No. 5:20-cv-02691-SVK (“Henry”) (collectively, the “Stipulated
14
     Cases”), this Court ordered all cases related to Cullen, and reassigned them to this Court for all
15
     purposes. (Doc. No. 28). Since then, three additional cases (not including Plaintiffs’ case) have
16
     similarly moved for relatedness under the Local Rules: Simins v. Zoom Video
17

18   Telecommunications, Inc., No. 5:20-cv-02893-VKD (“Simins”) (Doc. No. 35), Greenbaum v.

19   Zoom Video Telecommunications, Inc., No. 5:20-cv-02861-NC (“Greenbaum”) (Doc. No. 36)
20
     and Buxbaum, et al., v. Zoom Video Telecommunications, No. 5:20-cv-02939-SVK (“Buxbaum”)
21
     (Doc. No. 40). On May 7, 2020, this Court ordered that Simins and Buxbaum are related to
22
     Cullen, and reassigned them to this Court for all purposes. (Doc. Nos. 43 and 44).
23

24          Given the common parties, allegations, and requested relief, adjudication of these actions

25   separately would create an unduly burdensome duplication of labor and expense. Assignment of
26
     these cases to a single United States District Judge will conserve judicial resources and eliminate
27
     the potential for conflicting results. The actions are at a preliminary stage and thus assignment to
28                                                 3
     ____________________________________________________________________________________________

        Plaintiff Kirpekar’s Administrative Motion To Consider Whether Cases Should Be Related Case No. 5:20-cv-03042-NC
                Case 5:20-cv-02155-LHK Document 47 Filed 05/08/20 Page 4 of 4



1    a single judge would not prejudice any of the parties.
2
              For the reasons set forth above, Plaintiff respectfully requests that the Court relate the
3
     Kirpekar action to the Cullen action, and that this Court reassign the Kirpekar action to this
4
     Court.
5

6    Dated: May 8, 2020                                    _s/Garrett D. Blanchfield_________________
                                                           Garrett D. Blanchfield (admitted PHV)
7                                                          Roberta A. Yard (admitted PHV)
                                                           REINHARDT WENDORF & BLANCHFIELD
8
                                                           332 Minnesota Street, Suite W-1050
9                                                          St. Paul, MN 55101
                                                           Tel: (651) 287-2100
10                                                         Fax: (651) 287-2103
                                                           g.blanchfield@rwblawfirm.com
11
                                                           r.yard@rwblawfirm.com
12
                                                           Dennis Stewart
13                                                         GUSTAFSON GLUEK, PLLC
                                                           600 B Street, Suite 1700
14
                                                           San Diego, CA, 92101
15                                                         Tel: (612) 333-8844
                                                           Fax: (612) 339-6622
16                                                         dstewart@gustafsongluek.com
17
                                                           Daniel E. Gustafson
18                                                         David A. Goodwin
                                                           Ling S. Wang
19                                                         GUSTAFSON GLUEK PLLC
                                                           Canadian Pacific Plaza
20
                                                           120 South Sixth Street, Suite 2600
21                                                         Minneapolis, MN 55402
                                                           Telephone: (612) 333-8844
22                                                         dgustafson@gustafsongluek.com
                                                           dgoodwin@gustafsongluek.com
23
                                                           lwang@gustfsongluek.com
24

25                                                         Attorneys for Plaintiffs
26

27

28                                                 4
     ____________________________________________________________________________________________

        Plaintiff Kirpekar’s Administrative Motion To Consider Whether Cases Should Be Related Case No. 5:20-cv-03042-NC
